Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 13-17 and 21-32 are pending.  Claims 1-12 and 18-20 have been canceled.  Note that, Applicant’s amendment and arguments filed 12/3/20 have been withdrawn.  
Applicant’s election without traverse of Group II, claims 13-17, in the reply filed on December 3, 2020, is acknowledged.
Claims 1-12 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2020.  Note that, claims 1-12 and 18-20 have been canceled.  
Objections/Rejections Withdrawn
	The following objections/rejection as set forth in the Office action mailed 9/4/20 have been withdrawn:
	The rejection of claims 13 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Assmann et al (US 2009/0305938), has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 13, 14, 21, 24-26, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Assmann et al (US 2009/0305938).
Assmann et al teach surfactant granules containing 10 to 90% by weight of amine oxide 10 to 90% by weight of a carrier material, and 0 to 50% by weight of a binder, which can be manufactured by fluidized bed granulation and employed for upgrading a washing detergent or cleaning agent composition.  See Abstract.  Suitable carriers include carbonates, sulfates, silicates, aliminosilicates, etc.  See paras. 10-15.  Suitable binders include anionic surfactants such as C9-C13 alkyl benzene sulfonates, alkyl sulfates, etc.  See paras. 20-25.  The amine oxide preparation, the binder preparation, and the mixture of amine oxide and binder are preferably sprayed by means of a nozzle onto the moving carrier material.  The spraying can be made using single material high pressure spraying nozzles, etc.  For spraying with a single material spraying nozzle, the use of a high material pressure is required, and the liquid components are preferably sprayed as uniformly as possible onto the carrier material.   The process is particularly preferably carried out in a pneumatic fluidized bed.  For carrying out the process in the fluidized bed, it is advantageous to control the temperatures of the supply air, the fluidized bed, as well as the liquid components that are sprayed on.  See paras. 139-145.  Specifically, Assmann et al teach the production of granules containing 25% amine oxide, 25% anionic surfactant and 50% zeolite in a fluidized bed in which amine oxide and polymer was sprayed onto fluidized zeolite A.  See paras. 155-160.  Ingredients of washing detergents or cleaning agents may also be 
Assman et al do not teach a method of preparing a solidified surfactant composition by mixing a liquid surfactant comprising amine oxide with a carrier, drying the liquid surfactant and carrier to form a solid surfactant composition, and the other requisite process steps as recited by the instant claims.  
  Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to prepare a solidified surfactant composition by mixing a liquid surfactant comprising amine oxide with a carrier, drying the liquid surfactant and carrier to form a solid surfactant composition, and the other requisite process steps as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Assmann et al suggest preparing a solidified surfactant composition by mixing a liquid surfactant comprising amine oxide with a carrier, drying the liquid surfactant and carrier to form a solid surfactant composition, and the other requisite process steps as recited by the instant claims.    
Claims 13-15, 21, 24-26, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/020608 in view of Assmann et al (US 2009/0305938).
‘608 teaches a process for preparing a solid laundry detergent containing an anionic detersive surfactant; from 0 to less than 5% by weight of a zeolite builder; from 0% to less than 5% by weight of a phosphate builder; from 0% to 5% by weight of a 

‘608 does not teach the use of an amine oxide or a method of preparing a solidified surfactant composition by mixing a liquid surfactant comprising amine oxide with a carrier, drying the liquid surfactant and carrier to form a solid surfactant composition, and the other requisite process steps as recited by the instant claims.  
Assmann et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an amine oxide in the process taught by ‘608, with a reasonable expectation of success, because Assmann et al teach the use of an amine oxide in a similar process for forming a solid surfactant and further, ‘608 teaches the use of nonionic surfactants in general which would encompass amine oxides.  
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to prepare a solidified surfactant composition by mixing a liquid surfactant comprising amine oxide with a carrier, drying the liquid .    
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Assmann et al (US 2009/0305938) as applied to claims 13, 14, 21, 24-26, and 28-32 above, and further in view of WO2007/020608.
Assmann et al are relied upon as set forth above.  However, Assmann et al do not teach the use of two drying devices in addition to the other process steps as recited by the instant claims.  
‘608 is relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a second drying device in the process taught by Assmann et al, with a reasonable expectation of success, because ‘608 teaches that the cleaning performance and physical characteristics of under-built solid laundry detergent compositions are improved when the composition is prepared by a process having at least two drying steps and wherein the mean drying-rates and the mean drying-duration times are carefully controlled relative to each other; and that the process ensures that the resultant under-built solid laundry detergent compositions have a very low relative humidity whilst also ensuring that the thermal decomposition of the .  
Claims 16, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/020608 in view of Assmann et al (US 2009/0305938); or Assmann et al (US 2009/0305938) as applied to the rejected claims above, and further in view of Ris (US 8,863,686).
‘608 or Assmann et al are relied upon as set forth above.  However, neither reference teaches the specific parameters of the bed as recited by the instant claims.  
Ris teaches a fluid bed for coating solid particles.  See Abstract.  The velocity of the fluidization gas may be adjusted by means of a damper to obtain particles in a suspension state.  It is within the ability of the person skilled in the art to select the specific flow velocity to obtain fluidised parties.  Generally, the flow velocity has to be selected from a certain range.  See column 6, lines 1-25.  The pressure in the fluidization chamber may be in the range from 0.6 to 0.99 bar and the pressure of the dispersion gas is in the range from 0.6 to 1.2 bar.  See column 5, lines 1-40.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific fluidized bed parameters as recited by the instant claims in the fluidized bed taught by ‘608 or Assmann et al, with a reasonable expectation of success, because Ris teaches the specific pressure rate as recited by the instant claims in a similar fluidized bed; and it would be obvious for one of ordinary skill in the art to optimize the flow rate and air velocity within the rates recited by the instant claims to produce surfactant granules; and further, ‘608 and Assmann et al teach the use of fluidized bed apparatus in general.  
s 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/020608 in view of Assmann et al (US 2009/0305938); or Assmann et al (US 2009/0305938) as applied to the rejected claims above, and further in view of Capeci et al (US 6,555,514).
‘608 is relied upon as set forth above.  However, ‘608 does not teach the use of a betaine or sultaine surfactant in addition to the requisite components as recited by the instant clams.  
Capeci et al teach a multi-step for making a granular detergent composition.  See Abstract.  At least a portion of the particles contain a detersive surfactant or a detergent builder.  See Abstract.  The surfactant may include anionic, nonionic, zwitterionic, amphoteric, cationic surfactant, etc., and mixtures thereof.  Suitable amphoteric surfactants include C10-C18 amine oxides, C12-C18 betaines and sulfobetaines (i.e., sultaines).  See column 9, lines 1-69.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a betaine or sultaine surfactant in the surfactant granule taught as taught by ‘608 or Assmann et al, with a reasonable expectation of success, because Capeci et al teach the equivalence of amine oxides to betaines and sulfobetaines as suitable surfactants in a similar granular composition and further, ‘608 teaches the use of amphoteric surfactanst in general and Assmann et al teach the use of amine oxides.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 13-17 and 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 and 21-32 of copending Application No. 16/259015. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-17 and 21-32 of 16/259015 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to prepare a solidified surfactant composition by mixing a liquid surfactant comprising amine oxide with a carrier, drying the liquid surfactant and carrier to form a solid surfactant composition, and the other requisite process steps as recited by the instant claims, with a reasonable expectation of success, because claims 12-17 and 21-32 of 16/259015 suggest preparing a solidified surfactant composition by mixing a liquid surfactant comprising amine oxide with a carrier, drying the liquid surfactant and carrier to form a solid surfactant composition, and the other requisite process steps as recited by the instant claims.     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103, Applicant states that Assmann et al disclose alkali metal carbonates as an alkalinity source to be Assmann et al clearly teach that carbonates are suitable as a carrier material (see claim 4 of Assmann et al).  Additionally, Assmann et al clearly teach that ingredients of washing detergents or cleaning agents may also be constituents of the surfactant granules in amounts less than 50% by weight of the surfactant granule, which clearly would allow for and suggest the use of builders such as sodium carbonate and alkali metal sulfates in the surfactant granules taught by Assmann et al.  The Examiner asserts that the alkali metal carbonates and alkali metal sulfates as taught by Assmann et al would function as a carrier and solidification agent, respectively, as recited by the instant claims, because they are the same alkali metal carbonate and alkali metal sulfate as recited by the instant claims.  Note that, while Assmann et al do not specifically mention alkali metal carbonate and alkali metal sulfate as “carriers” and “solidification agents” (although Assmann et al do teach carbonates as carrier materials), the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.  To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).
Further, Assmann et al clearly teach that the compositions may contain 0% by weight of a binder which would clearly fall within the scope of “substantially free of a binder” as recited by the instant claims.  Alternatively, while Assmann et al labels anionic surfactants as binder materials, the Examiner asserts that these anionic surfactants clearly fall with the scope of the anionic surfactants used as carrier materials as recited by the instant claims.  Additionally, pages 30-40 of the instant specification state that the anionic surfactant carriers may be present in amounts from 20 to 90% by weight.  Thus, the Examiner asserts that the teachings of Assmann et al are sufficient to render the claimed invention obvious under 35 USC 103. 
With respect to the rejection of the instant claims under 35 USC 103 using WO2007/020608 in view of Assmann et al (US 2009/0305938), Applicant states that one skilled in the art would not find motivation for a method for preparing a solidified surfactant from ‘608 as ‘608 describes a process for solidifying a laundry detergent; as one skilled in the art would appreciate, the technical issues surrounding solidified 
Also, the Examiner asserts that Assmann et al is analogous prior art relative to the claimed invention and ‘608 and that one of ordinary skill in the art clearly would have looked to the teachings of Assmann et al to cure the deficiencies of ‘608.  Assmann et al is a secondary reference relied upon for its teaching of an amine oxide surfactant.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use an amine oxide in the process taught by ‘608, with a reasonable expectation of success, because Assmann et al teach the use of an amine oxide in a similar process for forming a solid surfactant and further, ‘608 teaches the use of nonionic surfactants in general which would encompass amine oxides.  Thus, the Examiner asserts that the teachings of ‘608 in view of Assmann et al are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of instant claims 16, 17, and 27 under 35 U.S.C. 103 using WO2007/020608 in view of Assmann et al (US 2009/0305938); or Assmann et al (US 2009/0305938), further in view of Ris (US 8,863,686), Applicant states that the teachings of ‘608 in view of Assman et al; or Assmann et al are not sufficient to suggest 
With respect to the rejection of the instant claims on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 and 21-32 of copending Application No. 16/259015, Applicant states that 16/259015 requires a binder material 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/March 4, 2021